Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9. The prior art of records does not suggest the combination of “transmit a first message to the management device at a transmission timing based on the frequency of transmitting higher than the transmission frequency set to the first terminal, the first message including the received first information and second information indicating the processing load of the second terminals and the management device including a third memory and a third processor configured to manage a load state of each of the first terminal and the second terminal, and in response to receiving of the first message from the second terminal, update the load state of the first terminal in accordance with the first information included in the received first message”.
More specifically the prior art does teach “a first terminal including a first memory and a first processor configured to, in accordance with a change relating to a processing load of the first terminal, perform transmission of first information to a second terminal, the first information indicating the processing load of the first terminal, the  a second terminal being one of a plurality of nodes and being set a frequency of transmitting messages to a management device, the frequency of transmitting being higher than a transmission frequency set to  the second terminal including a second memory and a second processor configured to, in response to receiving the first information, transmit a first message to the management device at a transmission timing based on the frequency of transmitting higher than the transmission frequency set to the first terminal, the first message including the received first information and second information indicating the processing load of the second terminal and the management device including a third memory and a third processor configured to manage a load state of each of the first terminal and the second terminal, and in response to receiving of the first message from the second terminal, update the load state of the first terminal in accordance with the first information included in the received first message” as specified by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199